Citation Nr: 1521627	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling.

2.  Evaluation of bilateral hearing loss, initially rated as noncompensable.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability.

(The issues of entitlement to service connection for obstructive sleep apnea, asthma and/or chronic obstructive pulmonary disease, and tremors are the subject of a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2011, the RO granted the Veteran service connection for PTSD, and assigned a 50 percent disability rating, effective December 31, 2009.  In a February 2012 rating decision, the RO granted service connection for bilateral hearing loss; a noncompensable disability rating was assigned for the bilateral hearing loss, effective May 18, 2011.

A May 2013 rating decision denied the claims for increased disability ratings for PTSD and bilateral hearing loss, as well as denied a claim of entitlement to TDIU.

The Virtual VA claims file has been reviewed.  Other than VA treatment records and December 2012 VA examination reports, considered by the RO in the December 2013 statement of the case, documents contained therein are duplicative of those in the paper claims file or irrelevant to the claims on appeal.  Other than a transcript of the Veteran's videoconference before the undersigned VLJ, documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims files or irrelevant to the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected PTSD are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in December 2012.  In addition, although the Veteran was also afforded a VA audiological examination in December 2012, the Veteran recently submitted a March 2015 uninterpreted private audiological evaluation report, which the Veteran asserts reflects an increase in the severity of his bilateral hearing loss.  As such, the Board finds that the Veteran should be afforded new VA audiological and PTSD examinations in order to accurately evaluate the current severity of his service-connected bilateral hearing loss and PTSD on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board finds that the issue of entitlement to TDIU is inextricably intertwined intertwined with the Veteran's claims for increased ratings for PTSD and bilateral hearing loss.  Accordingly, the Board deferred its adjudication of the issue of entitlement to TDIU pending completion of the development set forth in its remand directive.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record from January 2013 to the present.  

2.  Schedule the Veteran for a VA PTSD examination to ascertain the current severity and manifestations of his service-connected PTSD.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA audiogram and Maryland CNC speech recognition test, to ascertain the current severity of his service-connected bilateral hearing loss.  The examiner must fully describe the functional effects caused by the hearing disability in the report.  A rationale for any opinion must be provided.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing all indicated development, the RO should readjudicate the claims for increased ratings, as well as the claim for TDIU, in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




